Citation Nr: 0948461	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an initial evaluation greater than 10 
percent for status post left ankle fracture with synovitis 
prior to February 2, 2009 and beginning April 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.  Service personnel records show additional 
service in the U.S. Army Reserves and the National Guard from 
September 1976 to September 1979, and from September 1981 to 
April 1994.  However, specific dates of inactive and active 
duty for training have not been verified. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

After review of the record, the Board finds the record does 
not contain the required evidence to adjudicate the issues 
before it.

Concerning the claimed left knee disability, the Veteran 
alleges that he injured his left knee during a period of 
inactive or active duty for training while performing duties 
as a reservist for the US Army.  However, the evidence is not 
clear as to when an injury occurred or if there may have been 
more than one injury.  

The record shows that the Veteran reported different dates 
for a knee injury, including sometime in 1981, on or about 
July 1983, April 1986, and in 1988-1990.  Available service 
treatment records show that the Veteran was diagnosed with 
chondromalacia patella in February 1983 (referencing a 
private physician's report), August 1983, and April 1986.  
The August 1983 entry references previous entries, which are 
not of record.  Service personnel records reflect he was to 
undergo medical evaluation in January 1989 and referenced a 
military profile concerning the left knee dated in May 1983, 
which is also not of record.  However, subsequent military 
and private treatment records reference an earlier, 1981, 
left knee injury.  A February 1990 periodic military 
examination report notes that the Veteran wore a knee brace 
as the result of an industrial left knee injury in 1981.  An 
April 1992 military examination for profile notes left knee 
damage that occurred in 1981.  A private physical therapy 
evaluation conducted in July 1993 notes a history of left 
knee injury in 1981.  

Service treatment records and private medical records are not 
complete.  Except for the July 1993 physical therapy 
evaluation, the private medical records present do not date 
prior to 1997, which the Veteran sustained yet another 
industrial left knee injury, for which Workman's Compensation 
was paid.

Concerning his service-connected left ankle disability, the 
most recent VA examination is dated in October 2007, which is 
before the Veteran underwent surgery for his left ankle, in 
February 2009.  In September 2009, the Veteran testified 
before the Board that he was to receive VA treatment for his 
left ankle the following week.  The most recent treatment 
records are dated in July 2009.  

In order to properly decide the matter before it, the Board 
finds it necessary to obtain the missing pertinent records, 
and accord the Veteran an examination to determine the 
nature, extent, and etiology of his currently manifested left 
knee disability, and the nature and extent of his service-
connected left ankle disability.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The RO must request all pertinent 
treatment records from A. V., D.O.  Dr. 
V. must be requested to provide the bases 
for his opinion as to the etiology of the 
Veteran's left knee disorder. 

3.  The RO must contact the National 
Personnel Records Center, or any other 
appropriate agency, to include the 
appropriate State Adjutant General's 
Offices (including but not limited to 
Ohio and Rhode Island) and the U.S. Army 
Reserve Personnel Center to verify all 
periods of the Veteran's reserve, guard, 
and active military service.  All efforts 
made must be documented in the claims 
file.  Thereafter, the Veteran must be 
notified of the RO's efforts and any 
further action to be taken by the RO.  
The Veteran must then be given an 
opportunity to respond.  

4.  Thereafter, the RO must attempt to 
obtain all the Veteran's reserve and 
National Guard service treatment and 
personnel records, to include copies of 
any and all orders and Medical Evaluation 
Boards.  All attempts to reconstruct 
missing or lost records must be made and 
documented, in keeping with provisions 
used to reconstruct records in "fire-
related" missing records.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO.  The Veteran must then be 
given an opportunity to respond.  

5.  The RO must attempt to procure 
private medical and employment related 
medical treatment records for the Veteran 
from 1979 to 1991, to include from EB 
Groton and General Dynamics Electrical 
Boat Division.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO.  The 
Veteran must then be given an opportunity 
to respond.  

6.  The RO must attempt to procure 
Workman's Compensation claims and records 
for any left knee injury prior to 1997.  
All efforts made must be documented in 
the claims file.  Thereafter, the Veteran 
must be notified of the RO's efforts and 
any further action to be taken by the RO.  
The Veteran must then be given an 
opportunity to respond.  

7.  Thereafter, the RO must schedule the 
Veteran for the appropriate VA 
examination to determine the etiology of 
any current left knee disability.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed left knee disorder is related 
to the veteran's active duty service or 
active duty service, or is the result of 
an injury experienced during inactive 
duty for training.  The examiner must 
also state whether the evidence shows 
that any diagnosed left knee disorder 
pre-existed a period of active duty, 
active duty for training, and inactive 
duty for training, and if so, did any 
subsequent period of active duty, active 
duty for training, or inactive duty for 
training aggravated the pre-existing left 
knee disorder beyond it natural 
progression.  If the examiner finds that 
a subsequent period of duty aggravated a 
pre-existing left knee disorder beyond it 
natural progression, the examiner must 
specify upon what evidence he based his 
opinion on.  A complete rationale for all 
opinions should be provided.  If the 
examiner cannot provide the requested 
opinions without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reasons why 
an opinion would require speculation.  
The report prepared must be typed.

8.  The RO must schedule the Veteran for 
the appropriate VA examination to 
determine the severity of his 
service-connected left ankle disorder.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must determine 
the range of motion of the left ankle in 
degrees, noting by comparison the normal 
range of motion of the ankle.  It must 
also be determined whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
Veteran's left ankle disorder, expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable anklyosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, an opinion must 
be stated as to whether any pain found in 
the left ankle could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
anklyosis due to pain on use or during 
flare-ups.  A complete rationale for all 
opinions should be provided.  If the 
examiner cannot provide the requested 
opinions without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reasons why 
an opinion would require speculation.  
The report prepared must be typed.

9.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.


10.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims of 
entitlement to service connection for a 
left knee disability and entitlement to 
an initial evaluation greater than 10 
percent for status post left ankle 
fracture with synovitis prior to February 
2, 2009 and beginning April 1, 2009.  If 
any benefit remains denied, the Veteran 
and his representative must be provided 
with a supplemental statement of the 
case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


